DETAILED ACTION
Claims 1-7, 9-17, 19, 20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 Mar 21 has been entered.
 
Response to Amendment
35 USC 112 1st rejection for claim 2, 12 based on negative limitation is withdrawn.
35 USC 112 2nd rejection to claims 3, 4, 13, 14 are withdrawn.
35 USC 112 4th rejections for claims 9, 10, 19 20 are withdrawn.
35 USC 101 rejections are withdrawn; the claim as a whole is not drawn to just the abstract idea of mathematics (by reciting steps drawn to the statistical field of pattern classification), but are drawn to information retrieval.  The steps are more than bare tie to technical field; the designation steps tie the IR-specific are expressly related to the building step based on the “purpose,” so this is more than just a general link to IR.
Prior art rejections are withdrawn; however, see new 112 1st rejection, and Response to Argument below.

Response to Argument
Applicants’ arguments filed on 12 Mar 21, in context of the after-final arguments filed on 16 Feb 21, were considered, but are moot in view of new grounds of rejection.  The arguments are addressed below to facilitate compact prosecution.
Applicants note that per the Interview Summary for the after-final interview, Kleinberger relies on the user indication in a search request to designate a particular topic as being relevant or irrelevant.  Remarks at 13.  Applicants’ contrast their independent claim with Kleinberger in that the designation steps are performed “based on the designated purpose of the document classifier model” as specifically set forth in the “building…a classifier model” step.  Id. (emphasis in Remarks).
Insofar as the literal distinction presented the Remarks is drafted, the examiner believes that applicants are correct.  Kleinberger’s disclosure does not show any evidence that designate a purpose to a classification.  Thus, a prior art rejection would not be appropriate.  

Unfortunately, neither does applicants’ written description, so a 112 1st based on lack of written description and new matter is appropriate.

No written description support for the distinction of a designated purpose
Regarding the phrase “designated purpose” The term “purpose” appears 35 times, in paragraphs [00013], [00015], [00019], [00023], [00033], [00034], [00040], [00044], [00046], [00048], [00055], [00059], [00065], [00074], [00075], [00085], [00108], [00109], [00112], [00113].  The term “designate” appears in [00033], [00034], [000038], [00039], [00045], [00050], [00075], [00081].

Looking at the general intersections of the two terms, the examiner looked to [0033]-[0039], [0044]-[0050], [0074]-[0075] and [0081].

The range [00033]-[00039] discusses Fig. 1.  What these paragraphs say is that particular topics may be refined designating personal categories as relevant or irrelevant to a purpose (per [0033], [0034]), that a topic itself may be designated as relevant or irrelevant to a purpose ([0034]), but not that the purpose itself is designated.  Fig. 1 does not contain a step for designating a purpose.

The range [00044]-[00050] discusses Fig. 2.  What these paragraph say is that user may choose to accept a topic as a target category candidate ([00044]), and that a user may accept target category candidate based on the purpose of the categorization ([00046]), and that a term may designated as a seed for a categorization based on the purpose ([00048]), but again, does not discuss that the purpose itself is designated.  Fig. 1 does not contain a step for designating a purpose.

information about the user, the user's interests, and/or the particular purpose of the classification.”  Information about some purpose does not necessarily mean that the information includes the purpose itself; more generally, metadata colloquially defined as being “about data” but is understood as not being the data itself.  The rest of [00075] provides examples/alternatives of the stored information, and does not include storing the purpose itself (stating “For example, the document-ranking process 450 may store information about electronic documents selected and/or read by the user. Additionally or alternatively, the document-ranking process 450 may store information about topics selected by the user. Additionally or alternatively, the document-ranking process 450 may store information about documents designated as ‘relevant’ or ‘irrelevant.’”)  The rest of the paragraph discusses information related to the purpose, without ever requiring that information that designates the purpose itself must be stored.  (stating “For example, the user may select topics of relevance to the particular purpose of the classification during or associated with the personal-category creation process 120 of Fig. 1. In some embodiments, the document- ranking process 450 may use the information stored about the user, the user's interests, and/or the particular purpose of the classification to score or rank the classified electronic documents 442 according to a probability that the user may be interested in the classified electronic documents 442 or that the classified electronic documents are relevant to the particular purpose of the classification.”)  Fig. 1 does not contain a step for designating a purpose.

Exhaustive review of every paragraph did not any paragraph that expressly states, implicitly suggests, or inherently requires that there is a designated purpose.  Rather, the written description is replete with the user making decisions to designate various input elements (personal categories, terms, topics) based on the purpose, which suggests that designating the purpose is irrelevant.

The examiner also left a voicemail for the attorney of record, Adam Smoot, on 29 Mar 21 inquiring for support for a designated purpose.  The attorney of record left a voicemail for the examiner on 30 Mar 21, pointing to [00015], [00019] as examples of support for the purpose, and noted that there is a tie of the purpose to the personalization, pointing to [00023], [00033], [00034], [00040], [00044], [00046], [00048].  Several of those paragraphs are expressly addressed above.  The examiner’s observations of the listed paragraphs, collectively by themselves, and in the application as a whole, shows that the purpose drives the decisions made for personalization.  What the examiner still does not find is that that the purpose is designated, per the claim.

Kleinberger discloses what the instant written description discloses: a bare purpose
Looking to what the written description supports – that a user provides information that is related to a purpose but is not required (or barred from) designating the purpose itself – Kleinberger’s patent disclosure appears to match the written description disclosure.



Thus, Kleinberger’s disclosed invention facilitates a user to designate terms (Fruit, bananas), topics (Fruit).   Kleinbergr also shows selection of categories (Col 5 lines 25-31.)  Designation of a category as “irrelevant” is taught by Col 15 lines 3-4, where a word may be “ignored” for purposes of forming a “criterion key” of categorization. Kleinberger infers that there is an underlying purpose – the search request has a required term and a negative term, which suggests there is some purpose that underlies the particular fruit-related search for which bananas are unsuited, even if that purpose is never specifically designated as such.

Thus, what the written description discloses as designated, Kleinberger designates.  What the written description does not disclose as designated, Kleinberger may or may not but either way that claim limitation cannot lead to an allowance.

What does patent law require in this Office Action?
Where the written description lacks support the scope of the claim, a 112 1st rejection is required.  See 35 USC 112 1st; see also MPEP 2161, 2161.01(I).

Patent examiners may not base a prior art rejection on speculative assumptions of what a claim term should have been, but rather, must reject the claim as presented.  In re Steele, 305 F.2d 859, 862 (CCPA 1962) (stating “We do not think a rejection under 35 U.S.C. § 103 should be based on such speculations and assumptions.”)

The USPTO encourages compact prosecution, which includes a “very complete Office Action” by examiners, which aim to place applicants the information they need determine whether to continue prosecution, and if so, favors providing information useful to facilitate continuing prosecution.

As a result, the examiner provides a 112 1st rejection.  The examiner also provides a “hypothetical” prior art rejection using a claim mapping based on a speculative claim where a purpose is not designated, so that applicants may be appraised of how the claims could have been mapped to what appears to be the extent of the written description support.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1, 11 and all claims dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The independent claims requires a “designated purpose” and bases several subsequent steps on the “designated purpose.”

The examiner reviewed the entirety of the originally filed written description and drawings, but did not find support for a designated purpose.

The closest candidates to supporting the claim language was in [00033]-[00039], [00044]-[00050], [00074], [00075], [00081].  However, these ranges of paragraphs still did not yield adequate support for the notion that a purpose is designated.
topics may be refined designating personal categories as relevant or irrelevant to a purpose (per [00033], [00034]), that a topic itself may be designated as relevant or irrelevant to a purpose ([00034]), but not that the purpose itself is designated.  Fig. 1 does not contain a step for designating a purpose.

The range [00044]-[00050] discusses Fig. 2.  What these paragraph say is that user may choose to accept a topic as a target category candidate ([00044]), and that a user may accept target category candidate based on the purpose of the categorization ([00046]), and that a term may designated as a seed for a categorization based on the purpose ([0048]), but again, does not discuss that the purpose itself is designated.  Fig. 1 does not contain a step for designating a purpose.

The ranges [00074]-[00075], [00081] discuss Fig. 4. These paragraphs discuss ranking, and displaying the ranking (and features contributing to the ranking).  Of these paragraphs, [00075] states “In these and other embodiments, the document-ranking process 450 may store information about the user, the user's interests, and/or the particular purpose of the classification.”  Information about some purpose does not necessarily mean that the information includes the purpose itself; more generally, metadata colloquially defined as being “about data” but is understood as not being the data itself.  The rest of [00075] provides examples/alternatives of the stored information, and does not include storing the purpose itself (stating “For example, the document-ranking process 450 may store information about electronic documents selected and/or 

Having found no affirmative step to designate a purpose, nor any suggestion that a purpose was previously designated, the limitation “designated purpose” is unsupported.

Hypothetical Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9-12, 17, 19, 20  is/are hypothetical rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 9,110,984 B1) hereinafter Lewis, in view of Kleinberger (US 4,972,349) hereinafter Kleinberger
NOTE: examiners may not provide prior art rejection over speculative claim limitations, but instead, must reject the claims by accounting for all limitations.  See In re Steele, 305 F.2d 859, 826 (CCPA 1962) (stating “We do not think a rejection under 35 U.S.C. § 103 should be based on such speculations and assumptions.).  See also MPEP 2143.03(II) (titled “LIMITATIONS WHICH DO NOT FIND SUPPORT IN THE ORIGINAL SPECIFICATION MUST BE CONSIDERED”).  As such, this claim mapping are not a formal prior art rejection, but are instead provided for compact prosecution – if applicants choose to amend their claims to regain compliance with 112 1st, and that amendment would meet the claim mapping below, applicants may be able to adjust or argue to avoid the impending prior art rejection.


With respect to claim 1, Lewis discloses a method (Title) comprising:
obtaining a plurality of electronic documents (Col 1 lines 50-54, problem to be solved assumes that one has obtained a large plurality of electronic documents);

analyzing, using a topic-extraction model, the plurality of electronic documents to obtain a plurality of topics and associate each of the plurality of electronic documents with at least one respective topic of the plurality of topics, the analyzing performed without initial topics being provided to the topic-extraction model (Col 4 lines 9-12, step b.  Note that Lewis tracks 

determining a similarity between a first topic of the plurality of topics and a second topic of the plurality of topics (Col 6 lines 5-8, merger of sufficiently related clusters), the first topic associated with a first set of the plurality of electronic documents (Col 6 lines 1-7 determining cluster topic and appropriate label);

refining the plurality of topics based on the similarity of the first topic and the second topic (Col 6 lines 5-8, merger of sufficiently related clusters), the refining including associating the first set of the plurality of electronic documents with the second topic (Col 5 line 64—Col 6 line 10, esp. lines 7-8) and removing the first topic from the plurality of topics (implicit, if the cluster no longer exists since it has been merged, at least one topic is no longer necessary3); 

building a document-classifier model by applying machine learning to the plurality of electronic documents with at least one electronic document associated with each of the refined plurality of topics (Col 4 lines 42-53, using conventional clustering algorithms to cluster content files), the document-classifier model configured to classify electronic documents according to the refined plurality of topics (implicit: the purpose of building a classification model is to classify) […]

Of note:
Lewis does not expressly articulate, as distinct steps:



classifying the candidate electronic document into one of the refined plurality of topics using the document-classifier model. 

However, 
these two steps essentially are taking the trained classifier and classifying documents with them.  These correspond to Fig. 5 elements 560, 570.
The written description describes “an electronic document” encompasses both documents in the training set and exterior to the training set.  See Written Description [000100] (stating “In block 560, an electronic document may be obtained. The electronic document may or may not be included in the multiple electronic documents obtained in block 510. In some embodiments, the electronic document obtained may be the same as, or similar to, the electronic documents 138 of Fig. 1.”)

Therefore, the earlier citations to obtain a document and create the classification model also demonstrate these two steps.

Lewis does not teach
[…] based on a [[designated]] purpose;
receiving a search request for electronic documents related to a search term; 
designating the second topic as relevant based on the [[designated]] purpose of the document- classifier model, the second topic being associated with the search term; 

returning an electronic document associated with the second topic as responsive to the search request.

Kleinberger teaches
Building a document classifier (Fig. 7 generally shows algorithm responsive to a search request; Fig. 9 shows an exemplary TOC with a classification based on a provided search request) […] based on a [[designated]] purpose (Fig. 9, search request implies a fruit-related purpose, even if not specifically designated as such, built by the model of Fig. 7 used with Fig. 8.);
receiving a search request for electronic documents related to a search term (Fig. 9 “search request” shows ); 
designating the second topic as relevant based on the [[designated]] purpose of the document- classifier model (Col 13 lines 58-64, expansion by designation of TOC element; Col 14 lines 4-15, basis for expansion is user find/load text being sought), the second topic being associated with the search term (Apples are related to fruit); 
designating an additional topic as irrelevant based on the [[designated]] purpose of the document-classifier model (Col 13 lines 32-36, hiding or ignoring keywords; lines 40-43, hiding keywords is based on their being “irrelevant for the purpose at hand”), the additional topic being associated with the search term (Col 13 lines 41-42, hidden keywords would otherwise influence the analysis, so are implicitly associated); and 
returning an electronic document associated with the second topic as responsive to the search request (Col 13 lines 38-45, display of individual returned texts is part of TOC. ).

Lewis, and Kleinberger, are directed to document categorization.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references (1) in order to provide the user control over group/cluster management with the ease of use that comes from a user interface; and (2) Lewis expressly teaches combination of its technology with known clustering techniques and the Kleinberger right-group/down-group analysis is an earlier-published (and therefore known) model of clustering by keywords.

With respect to claim 11, the combination of Lewis and Kleinberger teaches a computer-readable medium (Fig. 1), and is mapped similarly to claim 1.

With respect to claims 2, 12. Kleinberger teaches 
the first topic is associated with a first term obtained from a first electronic document of the plurality of electronic documents (Fig. 9, Apples),
the second topic is associated with a second term obtained from a second electronic document of the plurality of electronic documents (Fig. 9, Red)
wherein the refining the plurality of topics (Col 14 lines 9-15, can further expand.  Col 10 lines 13-44 shows the expansion process is iterative.) further includes:
	obtaining a group of terms including the first term and the second term (per examples as above, expansion includes terms.  Fig. 9 shows expansion is a category-subcategory relationships, thus the expansion implies that the documents are inclusive of the first and second terms.);


With respect to claims 7, 17, Lewis discloses providing the electronic document for presentation on a display based on the classification of the electronic document (Col 9 line 63-Col 10 line 6, presenting a cluster of text files to an operator for review and labeling). 

With respect to claims 9, 19, Kleinberger teaches
providing the second topic of the refined plurality of topics for presentation on a display (Fig. 9 shows a sample output of the table of contents); 
obtaining a confirmation relating to the second topic (Col 12 lines 60-64, user requests an expansion of a group.  This capability of selection and expansion encompasses the second group.); 
updating the topic-extraction model to include the second topic (Fig. 9 shows sample output; second topic must have been included to be displayed); and 
analyzing the plurality of electronic documents to obtain a second plurality of topics using the updated topic-extraction model including the second topic (Col 12 lines 25-66, esp. lines 33-44, right group analysis is part of recursive process where keywords may be used to dictate new subclassifications.).

With respect to claims 10, 20, Kleinberger teaches

obtaining feedback relative to the electronic document (Col 13 lines 58-64, expansion by designation of TOC element.  Col 12 lines 21-24, “expansion” is of the analysis of the group’s texts, which means the indication to expand.  Thus, a user’s input to expand is the feedback relative to the electronic document); 
identifying a third topic based on the feedback (Col 12 lines 25-66, esp. lines 33-44, right group analysis is part of recursive process where keywords may be used to dictate new subclassifications.  Fig. 8 shows the display algorithm for generating the TOC, based on the analysis.); 
updating the topic-extraction model to include the third topic based on the feedback (id. Fig. 8); and
analyzing the plurality of electronic documents to obtain a second plurality of topics using the updated topic-extraction model including the third topic (fig. 7 shows formation of right/down groups, including text analysis.).

Hypothetical Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 13-16 is/are hypothetically rejected under 35 U.S.C. 103 as being unpatentable over Lewis and Kleinberger as applied to claims 1, 11, in view of Kawatani et al. (US 2004/0093557 A1) hereinafter Kawatani
With respect to claims 3, 13, Lewis teaches 
obtaining a first term vector of numbers representing a first term associated with the first topic (Col 9 lines 38-44, determining word/phrase content frequency for two particular documents); obtaining a second term vector of numbers representing a second term associated with the second topic (id.); and
comparing the first term vector to the second term vector (Col 9 lines 32-37, used to determine content); 

Lewis and Kleinberger do not teach the specifics of topic similarity based on term vectors.  However, Kawatani teaches the use of documents in a document set to evaluate whether or not common topics exist (Kawatani [0006] technique A.  Also, generally, list of topic comparisons are automated techniques)

Thus, the combination of Lewis and Kawataini (and Kleiberger) teaches determining the similarity between the first topic and the second topic based on the comparison between the first topic vector and the second topic vector (Lewis shows two frequency vectors representing topics, Kawatani technique A shows analysis to show if there are common topics) indicating that a similarity between the first topic vector and the second topic vector exceeds a threshold (threshold implicit to determine when to merge in automated merger decisions.  Example of use of setting a threshold similarity is in Kawatani [0011])

Lewis, Kleinberger, and Kawatani are directed to document categorization.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to automate the decision to merge groups.

With respect to claims 4, 14, the combination of Lewis and Kleinberger do not teach
obtaining a first topic vector representing a plurality of associations between a first plurality of terms and the first topic; 
obtaining a second topic vector representing a plurality of associations between a second plurality of terms and the second topic; 
comparing the first topic vector to the second topic vector; and 
determining the similarity between the first topic and the second topic based on the comparison between the first topic vector and the second topic vector indicating that a similarity between the first topic vector and the second topic vector exceeds a threshold.  

Kawatani teaches
obtaining a first topic vector representing a plurality of associations between a first plurality of terms and the first topic ([0006], [0009], one of the pair of documents “in the case of two documents”.  Abstract, sentences/documents are modeled by vectors.); 
obtaining a second topic vector representing a plurality of associations between a second plurality of terms and the second topic ([0006], [0009], the other of the pair of documents “in the case of two documents”); 

determining the similarity between the first topic and the second topic based on the comparison between the first topic vector and the second topic vector indicating that a similarity between the first topic vector and the second topic vector exceeds a threshold (Fig. 4 elements 48, 49, and conditional statement).  

Lewis, Kleinberger, and Kawatani are directed to document categorization.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to automate the decision to merge groups.

With respect to claims 5, 15, respectively dependent upon claims 4, 14, Kawatami teaches the determining the similarity between the first topic and the second topic further comprises: obtaining a first term vector of numbers representing a first term associated with the first topic ([0006], [0009], one of the pair of documents “in the case of two documents”.  Abstract, sentences/documents are modeled by vectors.); 
obtaining a second term vector of numbers representing a second term associated with the second topic ([0006], [0009], one of the pair of documents “in the case of two documents”.  Abstract, sentences/documents are modeled by vectors.); and 
comparing the first term vector to the second term vector, wherein the determining the similarity between the first topic and the second topic is further based on the comparison between the first term vector and the second term vector indicating that a similarity between the first term vector 

With respect to claims 6, 16, Lewis teaches selecting another electronic document of the plurality of electronic documents associated with the second topic to build the document-classifier model, the other electronic document selected based on a degree of association between the other electronic document and the second topic exceeding a threshold (As above, Col 6 lines 5-8, merger of sufficiently related clusters). 

However, note that Lewis makes the merger decision a manual one decided by a human, which typically do not rely on thresholds.  Kleinberger itself does not disclose a merger, and discloses manual oversight and input into group management, so also does not teach thresholds.  Kawatani teaches that it is known for automated decisions to be based on similarity thresholds (Kawatani [0011]).

Lewis, Kleinberger, and Kawatani are directed to document categorization.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to automate the decision to merge groups.

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/083200 A1	Pollara et al.
[0034] user-supplied labels include “relevant” and “irrelevant.”  This is relative to a purpose, although Pollara does not appear to require specifically designating a purpose either.

Examiner still uses Kleinberger since several dependent claims are met by class/subclass, which Kleinberger expressly describes.  This is also suggested by Pollara [0033] in discussing classification trees as on exemplary embodiment, but the reference just relies on the knowledge and understanding of those skilled in the art 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        5 Apr 21